PER CURIAM.
The State appeals the trial court’s order dismissing Count I of the information charging Arthur Lee Glover with violation of § 893.13(l)(e), Florida Statutes (1999) (prohibiting sale of a controlled substance within 1,000 feet of a physical place of worship). Mr. Glover argues that the statute is unconstitutional on due process, equal protection and vagueness grounds. We have previously rejected these arguments. See State v. McClellan, 765 So.2d 807 (Fla. 1st DCA 2000).
Mr. Glover also argues that the statute violates both the federal and Florida Constitutions’ respective Establishment Clauses. We also reject this challenge to the statute. See Rice v. State, 754 So.2d 881, 883-84 (Fla. 5th DCA), rev. denied, No. SC00-1070, — So.2d - (Fla. Dec.19, 2000); Easley v. State, 755 So.2d 692, 693 (Fla. 4th DCA 1999), rev. denied, 751 So.2d 1251 (Fla.2000). We reverse and remand *1130with directions that the trial court reinstate Count I of the information.
BENTON, PADOVANO, and POLSTON, JJ., concur.